Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-6 of U.S. Application 17/340,587 filed on June 07, 2021 are presented for examination.


Priority
Acknowledgment is made of applicant's claim for foreign priority. It is noted, however, that applicant has not filed a certified copy as required by 37 CFR 1.55.


Reasons for Allowance

Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a method for predicting a residual operating life of a steel rope, comprising: continuously monitoring and diagnosing of parameters of a technical condition of the rope by continuously and simultaneously taking readings of Hall sensors, inductive coils, an eddy current sensor, a temperature sensor, a rope tension sensor and an odometer; determining an operating time and a safety factor of the rope in combination with the other limitations of the claim.

Claims 2-6 are also allowed as they depend on allowed claim 1.

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iijima et al (USPGPub 20220050152): discloses inspection of a wire rope magnetic material. 
Hashime et al (USPGPub 20200300811): discloses rope testing with a predetermine speed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/            Primary Examiner, Art Unit 2868